Sharkey, C. J.:
The plaintiff in error was indicted in the circuit court of Adams county, for the murder of Wilford Hoggatt. In the *199course of the trial, Richard R. Sessions, the master of the slave, was offered as a witness for the prisoner; but his testimony was ruled out, on the ground of interest, to which exception was taken. After the jury returned a verdict of guilty, a motion was made for a new trial, which being overruled, the evidence was reduced to writing, and another bill of exceptions taken; and the matters set out in the bill of exceptions are now assigned for error.
The first point is entirely new in this state. As a general rule, it is undoubtedly true that no one can testify in his own favor, when he has an interest in the event of the suit. The question, however, here presented, has received direct adjudication in other states; and if those adjudications are not repugnant to principle, we shall be inclined to adopt them.
The first case to which we shall refer is the case of Elijah v. The State of Tennessee, reported in 1 Humphrey’s Rep., 102. The case was in every particular like the present, the offense being capital. The prisoner was indicted for an assault with intent to comjnit murder. On the trial the master of the slave was offered as a witness, but the court refused to allow him to testify. This judgment was reversed in the supreme court, and the opinion of the court is based, as we conceive, upon sound and humane principles. The interest of a master in his slave was compared with the interest which the master has in the labor of his apprentice, in which case the master is always a competent witness. It was considered also as a question of common humanity. The master has the custody of his slave and owes to him protection, and it would be a rigorous rule, indeed, if the master could not be a witness in behalf of his slave. What would be the condition of the slave, if that rule, which binds him to perpetual servitude, should also create such an interest in the master as to deprive him of the testimony of that master ? The hardship of such a rule would hardly comport with that humanity which should be extended to that race of people. In prosecutions for offenses, negroes are to be treated as other persons ; and although the master may have had an interest in his servant, yet the servant had such an interest in the testimony of his master as will outweigh mere pecuniary con*200siderations; nor could be be deprived of the benefit of that testimony by the mere circumstance that, in a civil point of view, he was regarded by the law as property. In the decision of the court which -we have mentioned, a reference was made to a case which had been decided in New Jersey in the same way.
We are referred to a case by the attorney general, reported in 2 Devereux’s Reports, 543, which inclines the other way. The case is, however, not analogous, and there was also a dissenting opinion. A master was called to prove the confessions of his slave, but he objected to giving testimony, and the slave also objected to his testifying as to the confessions. The majority of the court was of the opinion that he was not bound to testify.
As the judgment, for this reason, must be reversed, we have not thought it necessary to examine the other grounds taken.
The judgment is reversed, and a new trial granted.